Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 20 December 2021 was received.  Claims 1 and 2 were amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection the specification has been withdrawn in view of the amendment to the title.



Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Senda et al. on claims 1 and 2 is withdrawn, because independent claim 1 has been amended.
	
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Senda et al. as applied to claim 1 and further in view of Matsumoto on claim 3 is withdrawn, because independent claim 1 has been amended.






Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Senda et al. (US 6814359) in view of Matsumoto (JP 2002-228001, machine translation).
Regarding claims 1 and 2, Senda discloses a film-integrated gasket (Abstract) comprising: a gasket body (8, 9; rubber layer); and 5a gasket support formed of a resin film (elements 6, 7; 2:61-66) that supports the gasket body (5:15-58) but does not explicitly teach the gasket support including a recess formed therein, the gasket body being located in the recess, the recess providing the gasket support with a film thickness where the gasket body is supported that is smaller than a film thickness of the gasket support located adjacent to the recess.   

    PNG
    media_image1.png
    772
    895
    media_image1.png
    Greyscale

Senda however discloses the thickness of the spacer sheets and resin films can limit the distance between separators so that the deformation ratio or compression of the rubber layers can be controlled (5:27-35) so that desired sealability can be stably obtained between separators for long periods and assure stable power generation (5:46-58). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the thickness of the resin film to the gasket body is supported to be smaller than a film thickness at an adjacent position because Senda recognizes that film thickness can be varied so that 
Matsumoto teaches a gasket that uses a base material including a synthetic resin material [0011] where multiple layers are applied to provide a step portion (recesses) to contact and increase local surface pressure while serving as a buffer member for alleviating stress relaxation and preventing the seal portion from being worn out as a whole [0008].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a multilayered resin material layer with stepped portions (recesses) for the gasketing and spacer structures of Senda because Matsumoto recognizes that a layered structure provides for increased local pressure while serving as a buffer member for alleviating stress relaxation and preventing the seal portion from being worn out as a whole [0008].

Regarding claim 3, Senda discloses the thickness of the spacer sheets (5a) placed adjacent to the gasket (Fig 1) and resin films can limit the distance between separators so that the deformation ratio or compression of the rubber layers can be controlled (5:27-35) so that desired sealability can be stably obtained between separators for long periods and assure stable power generation (5:46-58) but does not explicitly teach wherein the gasket support has a portion where a plurality of resin films is stacked, and the portion sets the film thickness at the position where the gasket body 20is supported to be smaller than the film thickness at the adjacent position to the position.
Senda however discloses the thickness of the spacer sheets and resin films can limit the distance between separators so that the deformation ratio or compression of the rubber layers can be controlled (5:27-35) so that desired sealability can be stably obtained between separators for long periods and assure stable power generation (5:46-58). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the thickness of the resin film to the gasket body is supported to be smaller than a film thickness at 
Matsumoto teaches a gasket that uses a base material including a synthetic resin material [0011] where multiple layers are applied to provide a step portion to contact and increase local surface pressure while serving as a buffer member for alleviating stress relaxation and preventing the seal portion from being worn out as a whole [0008].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a multilayered resin material layer with stepped portions for the gasketing and spacer structures of Senda because Matsumoto recognizes that a layered structure provides for increased local pressure while serving as a buffer member for alleviating stress relaxation and preventing the seal portion from being worn out as a whole [0008].

Response to Arguments
Applicant’s arguments with respect to claim 1have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue (JP 4224668B2, machine translation) discloses a rubber-elastomer gasket and a sheet insulator wherein part of the material of the gasket is impregnated through the gas diffusion layer to the sheet insulator (Abstract) [0043-0044] with a recess (Figures 1-3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727